                                          1   Randy Nussbaum (SBN 006417)
                                              Randy.Nussbaum@SacksTierney.com
                                          2
                                              Philip R. Rudd (SBN 014026)
                                          3   Philip.Rudd@SacksTierney.com
                                              Sierra M. Minder (SBN 035795)
                                          4   Sierra.Minder@SacksTierney.com
                                          5   SACKS TIERNEY P.A.
                                              4250 N. Drinkwater Blvd., 4th Floor
                                          6   Scottsdale, AZ 85251-3693
                                              Telephone: 480.425.2600
                                          7
                                              Facsimile: 480.970.4610
                                          8   Attorneys for Debtor

                                          9
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                         10
                                                                             THE DISTRICT OF ARIZONA
                                         11
                                              In re:                                       Chapter 11 Proceedings
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD

     SCOTTSDALE, ARIZONA 85251-3693




                                         13   WOODBRIDGE HOSPITALITY, L.L.C.,              Case No. 2:21-bk-04096-BKM
             FOURTH FLOOR




                                         14                        Debtor.                 STATUS REPORT FOR HEARING
SACKS TIERNEY




                                                                                           REGARDING SALE MOTION, MOTION
                                         15                                                TO RETAIN LEDGESTONE AND
                                         16                                                MOTION TO ASSUME ENDEAVORS
                                                                                           CONTRACT
                                         17
                                         18                                                HRG DATE:       SEPTEMBER 14, 2021
                                                                                           HRG TIME:       1:30 P.M.
                                         19                                                CALL IN #:      161 400 7339
                                                                                           PASSCODE:       164762
                                         20
                                         21            Pursuant to the Court’s Minute Entry dated July 28, 2021 (“Minute Entry”),
                                         22   Woodbridge Hospitality, L.L.C. (“Debtor”) hereby submits its Status Report for Hearing
                                         23   Regarding Sale Motion, Motion to Retain Ledgestone and Motion to Assume Endeavors
                                         24   Contract (“Status Report”)1 as follows:
                                         25
                                         26
                                              1Pursuant to the Minute Entry, the Status Report was due to be filed by close of business on
                                         27
                                              Friday, September 10, 2021. Regrettably, and with apologies, Debtor’s counsel inadvertently
                                         28   missed that deadline.

                                         Case 3115080.v1
                                               2:21-bk-04096-BKM     Doc 187 Filed 09/13/21 Entered 09/13/21 12:59:11          Desc
                                                                      Main Document    Page 1 of 5
                                          1          A.     Status of Motion to Sell Debtor’s Property Free and Clear of Liens to SRE
                                                            Partners, LLC Pursuant to Pre-Petition Purchase and Sale Agreement
                                          2
                                                            (“Motion to Sell Property”)
                                          3          Although the Debtor has received unsolicited interest from third parties about the
                                          4   purchase of the Debtor’s Hotel, the Debtor currently intends to proceed with the sale of the
                                          5   Hotel to SRE pursuant to the Motion to Sell Property. On August 30, 2021, Debtor’s counsel
                                          6   requested an update from SRE’s counsel concerning the status of SRE’s dealings with the
                                          7   City of Scottsdale and the City of Scottsdale’s approval of SRE’s plans with respect to the
                                          8   Hotel; however, SRE’s counsel has not yet responded to that request as, upon information
                                          9   and belief, he has been on vacation. Presumably, SRE’s counsel will have an update for the
                                         10   Court at the hearing.
                                         11          As discussed below, Endeavors has requested that the Debtor extend the Endeavors
                                         12   Contract to December 31, 2021. The Debtor has discussed this proposed extension with SRE,
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13   and SRE has agreed to the extension so long as the Debtor extends, without any further
     SCOTTSDALE, ARIZONA 85251-3693




                                         14   deposit, the time period by which SRE must obtain City of Scottsdale approval of its plans
             FOURTH FLOOR




                                         15
SACKS TIERNEY




                                              for the Hotel. The Debtor is amenable to such an agreement, and the parties are negotiating
                                         16   an amendment to the SRE PSA in that regard. The Debtor intends to file a notice of the PSA
                                         17   amendment once it is fully negotiated and signed.
                                         18          The Lender’s objection to the Motion to Sell Property has not been resolved. The
                                         19   Debtor has provided substantial documents to the Lender pursuant to the Lender’s document
                                         20   requests, and the Lender has deposed the Debtor’s principal, Suky Khangura, and the
                                         21   Debtor’s property manager, Michael Harris. The Lender has not filed any supplemental
                                         22   objection to the Motion to Sell Property.
                                         23          The Debtor intends to continue pursuing the relief requested in the Motion to Sell
                                         24   Property as modified by the anticipated amendment to the PSA
                                         25          B.     Status of Motion to Retain Ledgestone Hospitality, LLC as Manager and
                                         26                 Operator of Hotel (“Motion to Retain Manager”)

                                         27
                                                     The US Trustee has made a proposal to the Debtor and Ledgestone regarding proposed

                                         28
                                              terms for a resolution of the US Trustee’s objection to the Motion to Retain Manager. On

                                                                                        2
                                         Case 3115080.v1
                                               2:21-bk-04096-BKM      Doc 187 Filed 09/13/21 Entered 09/13/21 12:59:11          Desc
                                                                       Main Document    Page 2 of 5
                                          1   September 13, 2021, Ledgestone provided a response, to Debtor’s counsel, regarding the US
                                          2   Trustee’s proposal. Debtor’s counsel intends to discuss the proposed counter-proposal with
                                          3   the US Trustee prior to the hearing on September 14, 2021.
                                          4         The Lender’s objection to the Motion to Retain Manager has not been resolved.
                                          5   Again, the Debtor has provided substantial documents to the Lender pursuant to the Lender’s
                                          6   document requests, and the Lender has deposed the Debtor’s principal, Suky Khangura, and
                                          7   the Debtor’s property manager, Michael Harris. The Lender has not filed any supplemental
                                          8   objection to the Motion to Retain Manager.
                                          9         The Debtor intends to continue pursuing the relief requested in the Motion to Retain
                                         10   Manager.
                                         11         C.     Status of Motion to Assume Endeavors Contract (“Motion to Assume”)
                                         12         Endeavors has indicated that the Government has requested that their primary contract
                       P.A., ATTORNEYS




                                              be extended through December 31, 2021. Accordingly, Endeavors has requested that the
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                         14   Debtor extend the term of the Endeavors Contract with the Debtor through December 31,
             FOURTH FLOOR




                                         15   2021. After obtaining SRE’s approval of the extension (see above), the Debtor has agreed to
SACKS TIERNEY




                                         16   such an extension of the Endeavors Contract and will execute appropriate documents to that

                                         17   effect once the primary contract is extended. Notably, the Endeavors Contract provides for

                                         18   such a potential extension. The Debtor intends to file a notice of the extension of the

                                         19   Endeavors Contract once those documents are executed.

                                         20         The Lender’s Objection to the Motion to Assume has not been resolved. Again, the

                                         21   Debtor has provided substantial documents to the Lender pursuant to the Lender’s document

                                         22   requests, and the Lender has deposed the Debtor’s principal, Suky Khangura, and the

                                         23   Debtor’s property manager, Michael Harris. The Lender has not filed any supplemental

                                         24   objection to the Motion to Assume.

                                         25         The Debtor intends to continue pursuing the relief requested in the Motion to Assume

                                         26   with respect to the Endeavors Contract, as extended through December 31, 2021.

                                         27

                                         28

                                                                                       3
                                         Case 3115080.v1
                                               2:21-bk-04096-BKM     Doc 187 Filed 09/13/21 Entered 09/13/21 12:59:11          Desc
                                                                      Main Document    Page 3 of 5
                                          1         DATED: September 13, 2021.
                                          2                                           SACKS TIERNEY P.A.
                                          3
                                                                                      By:
                                          4                                              Randy Nussbaum
                                                                                         Philip R. Rudd
                                          5                                              Sierra M. Minder
                                                                                         Attorneys for Debtor
                                          6

                                          7 COPY of the foregoing mailed (or served
                                            via electronic notification if indicated by
                                          8 an “*”) on September 13, 2021, to:

                                          9   Brian C. Lake * Blake@perkinscoie.com       Thomas H. Allen *
                                              David Neff * DNeff@perkinscoie.com          tallen@allenbarneslaw.com
                                         10   Bradley A. Cosman *                         David B. Nelson *
                                              BCosman@perkinscoie.com                     dnelson@allenbarneslaw.com
                                         11   PERKINS COIE LLP                            ALLEN BARNES & JONES PLC
                                              2901 N. Central Avenue, Suite 2000          1850 N. Central Avenue, Suite 150
                                         12   Phoenix, Arizona 85012                      Phoenix, AZ 85004
                       P.A., ATTORNEYS




                                              Attorneys for Wilmington Trust, N.A.        Counsel for Jasbir Khangura
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                              Michael McGrath *                           Grant L. Cartwright *
                                         14   mmcgrath@mcrazlaw.com                       gcartwright@maypotenza.com
             FOURTH FLOOR




                                              MESCH CLARK ROTHCHILD                       Andrew A. Harnisch*
                                         15
SACKS TIERNEY




                                              259 N. Meyer Avenue                         Aharnisch@maypotenza.com
                                              Tucson, AZ 85701                            MAY, POTENZA, BARAN &
                                         16   Attorneys for Canyon Community Bank         GILLESPIE, P.C.
                                                                                          201 North Central Avenue, Suite 2200
                                         17                                               Phoenix, AZ 85004-0608
                                                                                          Counsel for Sukhbinder and Rupinder
                                         18                                               Khangura
                                         19   John G. Sinodis * JGS@JHC.law               Kristyn Roberts *
                                              James L. Ugalde* JLU@JHC.law                Kristyn.Roberts@hilton.com
                                         20   JENNINGS HAUGH CUNNINGHAM                   Rhonda Jones * Rhonda.Jones@hilton.com
                                              2800 N. Central Avenue, Suite 1800          Jennifer Guy * Jennifer.Guy@hilton.com
                                         21   Phoenix, AZ 85004                           Kenneth Shaw *
                                              Attorneys for Maxim Commercial Capital      Kenneth.Shaw@hilton.com
                                         22   LLC                                         Twanetta Hundley *
                                                                                          Twanetta.Hundley@hilton.com
                                         23                                               Eric Carlson * Eric.Carlson@hilton.com
                                                                                          Claudia Reyes *
                                         24                                               Claudia.Reyes@hilton.com
                                                                                          Ben Reed*
                                         25                                               Ben.Reed.Contractor@hilton.com
                                                                                          Hilton Worldwide
                                         26                                               Hilton Accounting and Finance
                                                                                          755 Crossover Lane
                                         27                                               Memphis, TN 38117
                                         28

                                                                                       4
                                         Case 3115080.v1
                                               2:21-bk-04096-BKM     Doc 187 Filed 09/13/21 Entered 09/13/21 12:59:11         Desc
                                                                      Main Document    Page 4 of 5
                                          1   Patty Chan * patty.chan@usdoj.gov            US Small Business Administration
                                              OFFICE OF THE U.S. TRUSTEE                   Office of Disaster Assistance
                                          2   230 N. First Ave., Ste. 204                  14925 Kingsport Road
                                              Phoenix, AZ 85003-1706                       Fort Worth, TX 76155
                                          3
                                              Matthew A. Silverman *                       Kathleen Allare *
                                          4   Matthew.Silverman@azag.gov                   KAllare@perkinscoie.com
                                              OFFICE OF THE ATTORNEY GENERAL               PERKINS COIE LLP
                                          5   2005 North Central Avenue                    131 S. Dearborn St., Ste. 1700
                                              Phoenix, AZ 85004-1252                       Chicago, IL 60603-5599
                                          6   Attorneys for the Arizona Dept of Revenue    Attorneys for Wilmington Trust, N.A.
                                          7   Isaac M. Gabriel*                            Gil Hopenstand * Gil.Hopenstand@sba.gov
                                              Isaac.gabriel@quarles.com                    US SMALL BUSINESS ADMINISTRATION
                                          8   Julie P. Walters*                            4041 N. Central Avenue, Suite 1000
                                              Julie.Walters@quarles.com                    Phoenix, AZ 85012
                                          9   Quarles & Brady LLP
                                              Renaissance One
                                         10   Two North Central Avenue
                                              Phoenix, AZ 85004
                                         11   Attorneys for SRE Partners, LLC dba
                                              Sterling Real Estate Partners
                                         12
                       P.A., ATTORNEYS




                                               Waljeet Hundal * wshundal@msn.com           Chip Fulghum * cfulgum@endeavors.org
   4250 NORTH DRINKWATER BOULEVARD




                                         13    5281 W. Ivanhoe Court                       Andrea Helling * ahelling@endeavors.org
     SCOTTSDALE, ARIZONA 85251-3693




                                               Chandler, AZ 85226                          FAMILY ENDEAVORS INC.
                                         14                                                6363 De Zavala Road
             FOURTH FLOOR




                                                                                           San Antonio, TX 78249
                                         15
SACKS TIERNEY




                                               Jennifer A. Christian *                     Debbie Trujillo *
                                         16    jchristian@askllp.com                       Debbie.Trujillo@Berkadia.com
                                               ASK LLP                                     BERKADIA COMMERCIAL MORTGAGE LLC
                                         17    60 E. 42nd Street, 46th Floor               6955 Union Park Ctr, Suite 450
                                               New York, NY 10165                          Midvale, UT 84047
                                         18    Attorneys for Sonifi Solutions Inc.
                                         19    Mathew B. Levine * mlevine@tbl-             David Zeff * david@sterling-partners.com
                                               law.com                                     SRE PARTNERS, LLC DBA
                                         20    TITUS BRUECKNER & LEVINE PLC                STERLING REAL ESTATE PARTNERS
                                               8355 E. Hartford Drive, Suite 200           7114 E. Stetson Drive, Suite 36
                                         21    Scottsdale, AZ 85255                        Scottsdale, AZ 85251
                                               Attorneys for SRE Partners, LLC dba
                                         22    Sterling Real Estate Partners
                                         23   Ben Miranda * bmiranda@endeavors.org
                                              ENDEAVORS
                                         24   1390 George Dieter Drive, Ste. 140
                                              El Paso, TX 79936
                                         25

                                         26   By: /s/ Cathie Bernales
                                         27

                                         28

                                                                                          5
                                         Case 3115080.v1
                                               2:21-bk-04096-BKM        Doc 187 Filed 09/13/21 Entered 09/13/21 12:59:11      Desc
                                                                         Main Document    Page 5 of 5
